Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 05, 2020

The Court of Appeals hereby passes the following order:

A20A1423. WILHY HARPO v. GOODWILL OF NORTH GEORGIA et al.

      On August 27, 2019, the superior court entered summary judgment in favor of
Goodwill of North Georgia and Vernon Warren and against Wilhy Harpo. On
September 30, 2019, Harpo filed a notice of appeal seeking to appeal the summary
judgment order.1 We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon this Court. Couch v. United
Paperworkers Intl. Union, 224 Ga. App. 721, 721 (482 SE2d 704) (1997). Here,
Harpo’s notice of appeal is untimely as it was filed 34 days after the superior court’s
order was entered.




      1
       On December 12, 2019, the trial court entered an order addressing the various
motions filed by Harpo following the entry of summary judgment. This order,
however, is not before this Court in the instant appeal.
    Accordingly, we lack jurisdiction to consider this appeal, and it is hereby
DISMISSED.



                                   Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    03/05/2020
                                          I certify that the above is a true extract from
                                   the minutes of the Court of Appeals of Georgia.
                                          Witness my signature and the seal of said court
                                   hereto affixed the day and year last above written.


                                                                                   , Clerk.